Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-13-2005

Briggs v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3588




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Briggs v. Comm Social Security" (2005). 2005 Decisions. Paper 1023.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1023


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                      NOT PRECEDENTIAL

                  IN THE UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                            ____________________

                                    NO. 04-3588
                               ____________________

                     SHAUNETTE BRIGGS, c/o FAYE BRIGGS,

                                                    Appellant

                                           v.

                       COMMISSIONER OF SOCIAL SECURITY

                   _______________________________________

                   On Appeal From the United States District Court
                             For the District of New Jersey
                                (D.C. No. 03-cv-01693)
                   District Judge: Honorable Garrett E. Brown, Jr.
                   ______________________________________

                  Submitted Under Third Circuit LAR 34.1(a):
                                June 7, 2005
       Before: FUENTES, VAN ANTWERPEN and BECKER, Circuit Judges.

                                 (Filed: June 13, 2005)


                             ________________________

                                     OPINION
                             ________________________

BECKER, Circuit Judge.

      This is an appeal by Faye Briggs from an order of the District Court granting

summary judgment in favor of the Commissioner of Social Security on Ms. Briggs’ claim
for Social Security Insurance (“SSI”) benefits on behalf of her minor daughter Shaunette.

The case has already been the subject of an extensive and detailed Memorandum Opinion

by Judge Garrett Brown, who concluded that substantial evidence supported the

Commissioner’s decision. On plenary review, we find ourselves in agreement with Judge

Brown, hence we affirm. Because the parties are fully familiar with the background facts

and procedural history we need not set them forth, and we limit our discussion to our

ratio decidendi.

       1. First, Ms. Briggs asserts that the ALJ misapplied the law by failing to properly

evaluate all of the medical evidence, in violation of our decision in Cotter v. Harris, 642

F.2d 700, 705, reh’g denied, 650 F.2d 481 (3d Cir. 1981). We disagree. The ALJ

reviewed medical evidence from Saint Peter’s University Hospital; school assessments

from the New Brunswick Public School System; and scheduled consultative examinations

by Dr. Sam Wilchfort, Naznin Abdul Rahim, and Dr. Anna Marie Resnikoff. He also

considered and evaluated Ms. Briggs’ testimony and the testimony of the child. He thus

considered all the relevant medical sources in the record. This comprehensive review

satisfies Cotter.

       2. Second, Briggs takes issue with the ALJ’s severity analysis at step two of the

20 C.F.R. § 416.920(a)(4) test. Briggs is incorrect. The records of the New Brunswick

Public School System, including the evaluations of Naznin Abdul Rahim (speech and

language ability) and Dr. Anna Marie Resnikoff (psychiatric evaluation), as well as the



                                             2
professional opinion of these evaluators that Shaunette was uncooperative during testing,

all support the ALJ’s conclusion that the child did not have a severe impairment. This

conclusion was corroborated by the opinions of three state agency medical experts.

       3. Ms. Briggs contends that, because Shaunette was considered to be “multiply

handicapped” by the school system, she had a severe impairment. However, as Judge

Brown correctly explained in his opinion, the term “multiply handicapped” merely made

Shaunette eligible for Special Education and Related Services. That language in no way

established that Shaunette was disabled for the purposes of eligibility for SSI benefits. It

is, of course, not the presence of the impairment, but the extent of its limiting effect

which determines if a condition is severe. 20 C.F.R. § 416.920(c). Shaunette’s school

records do not demonstrate more than minimal functional limitations. Additionally,

Shaunette’s teachers though she had good skills and potential.

       4. Ms. Briggs also submits that the letter from social worker Keith Carter supports

her claim that Shaunette’s limitation were severe. However, this letter does not discuss

the severity of Shaunette’s condition, and hence cannot be used to support the conclusion

that Shaunette’s condition was severe. At all events, even if this were to be deemed

contradictory evidence, that does not matter if there is substantial evidence supporting the

Commissioner’s decision, and there is.

       The judgment of the District Court will be affirmed.1

 1
   We find no basis to remand to allow a child psychologist to give testimony regarding
the nature and extent of Shaunette’s psychiatric impairments. The record already contains

                                              3
findings of three medical experts who evaluated Shaunette’s psychiatric condition.

                                            4